DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species E: Figures 39-40 that corresponds to claims 1-7 in the reply filed on 14 July 2022 is acknowledged.
Claim Objections
Claim 5 is objected to because of the following informalities: “receive a pin” in line 3 should be amended to --receive one of the pins--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “the grooved segment” in lines 2-3, 3 and 4 (three instances) should be amended to --the grooved surface of the distal segment--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim recites the limitation “a distal segment” in line 1 which renders the claim indefinite because it is unclear whether this is part of the previously recited “three segments” of the segmented electrode as recited in claim 3 or not. For purposes of examination, this will be treated as being a distal segment of the three segments of the segmented electrode. The examiner suggests amending this limitation to --a distal segment of the three segments-- to overcome this rejection.
Regarding claim 6, the claim recites the limitation “the medial segment” in line 1 which renders the claim indefinite because it is unclear whether this is part of the previously recited “three segments” of the segmented electrode as recited in claim 3 or not. For purposes of examination, this will be treated as being a medial segment of the three segments of the segmented electrode. The examiner suggests amending this limitation to --a medial segment of the three segments-- to overcome this rejection.
Claim 7 is rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton, IV et al. (US PGPub 2017/0202591) (“Shelton”).
Regarding claim 1, Shelton discloses an end-effector (see Figs. 40-43, using the electrode embodiment of Figs. 82-83, see also [0464]), comprising: a clamp arm (see clamp arm 6200, Figs. 82-83); and an ultrasonic blade (see ultrasonic blade 1006, Figs. 40-41 and 43) configured to acoustically couple to an ultrasonic transducer (ultrasonic blade 1006 connects to an ultrasonic transducer through the ultrasonic waveguide shown in the middle of insertion sheath 1001 in Figs. 40-41) and to electrically couple to a pole of an electrical generator (connected to positive RF side of the electrical circuit, [0243], see also [0290] and [0464]); wherein the clamp arm comprises: a clamp jaw (see jaw member 6202, Fig. 82); and a segmented electrode (see electrode segments 6208a, 6208b, 6210a, and 6210b, Fig. 82) configured to electrically couple to an opposite pole of the electrical generator (connected the negative RF side of the electrical circuit, [0243], see also [0290] and [0464]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton in view of Odom et al. (US PGPub 2009/0131934) (“Odom”).
Regarding claim 2, Shelton teaches the limitations of claim 1, however Shelton fails to teach spring elements to bias the segmented electrode.
Odom teaches an end effector for clamping tissue (see Fig. 7) comprising an electrode (see electrically conductive sealing plates 112 and 122, Fig. 7) that are connected to spring elements to bias the electrode (see springs 149; [0051], Fig. 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the segmented electrodes as taught by Shelton to have spring elements to bias the segmented electrodes in light of Odom, the motivation being to provide the additional advantage of allowing the segmented electrode to slowly flex to accommodate the pressure applied to the tissue until a specified closure pressure is obtained (see Odom [0051]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton in view of Worrell et al. (US PGPub 2014/0214025) (“Worrell”).
Regarding claim 3, Shelton teaches the limitations of claim 1, however Shelton fails to teach wherein the segmented electrode comprises three segments linked by pins.
Worrell teaches an end effector (see Fig. 15) comprising six electrodes on each jaw (see separately disposed electrodes on segments 482; [0083]-[0084], Fig. 15) and wherein the electrode segments are linked together by pins (see pins 486, Fig. 15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the segmented electrode as taught by Shelton to comprise three segments linked by pins in light of Worrell, the motivation being to provide sufficient electrical contact with the tissue being grasped and to allow the electrode segments to hinge slightly beyond an aligned, parallel position to increase force tolerance (see Worrell [0080]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton in view of Worrell and in further view of Odom.
Regarding claim 4, Shelton in view of Worrell teaches the limitations of claim 3, however Shelton in view of Worrell fails to teach three springs positioned between each of the electrode segments and the clamp jaw to apply distal, medial, and proximal bias to the electrode segments, respectively.
Odom teaches an end effector for clamping tissue (see Fig. 7) comprising an electrode (see electrically conductive sealing plates 112 and 122, Fig. 7) that are each connected to three spring elements to apply distal, medial, and proximal bias to the electrode (see springs 149; [0051], Fig. 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the segmented electrodes as taught by Shelton in view of Worrell to have three springs positioned between each of the electrode segments and the clamp jaw to apply distal, medial, and proximal bias to the electrode segments, respectively in light of Odom, the motivation being to provide the additional advantage of allowing each of the segmented electrodes to slowly flex to accommodate the pressure applied to the tissue until a specified closure pressure is obtained (see Odom [0051]).
Allowable Subject Matter
Claim 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Shelton, IV et al. (US PGPub 2017/0202591), Worrell et al. (US PGPub 2014/0214025), and Weizman et al. (US PGPub 2011/0282339), fails to reasonably teach or suggest wherein a distal segment of the three segments of the segmented electrode comprises an opening to receive a pin and a grooved surface at a proximal end when considered with the additional limitations of the claim. Worrell (see Worrell Fig. 7) and Weizman (see Weizman Figs. 23-25) teach a segmented electrode jaw with pins linking the electrodes together, however Worrell fails to specifically teach a distal segment of the electrodes having an opening to receive a pin and a grooved surface at a proximal end as required by the claim since the pin opening is provided by the jaw, not the electrode segment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794